Exhibit 10.2

CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This Confidential Separation Agreement and Release of Claims (the “Agreement”)
is entered into as of January 9, 2014 by and between Oclaro, Inc., a Delaware
corporation (“Company”) and Catherine Hunt Rundle (“Executive”). Company and
Executive are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

A. On December 4, 2013, Executive submitted her resignation, effective as of
January 10, 2014, from her service with the Company as its Executive Vice
President, General Counsel and Secretary of the Company.

B. The Company and Executive are parties to that certain Executive Severance and
Retention Agreement dated January 1, 2012 (the “ESRA”). The ESRA provides
severance under certain circumstances in the event Executive ceases to be an
employee of the Company. The execution of this Agreement is a condition to
Executive’s receipt of severance benefits under the ESRA.

C. The Company has determined that it is in the best interests of the Company
and its stockholders to enter into this Separation Agreement and Release of
Claims to ensure a smooth transition of Executive’s duties and on-going
projects.

NOW, THEREFORE, in consideration of the foregoing facts and the promises,
covenants and releases, representations and warranties contained in this
Agreement, the Parties hereto agree as follows:

1. Termination. January 10, 2014 will be Executive’s last day of employment with
the Company (the “Termination Date”). Executive has agreed to continue her at
will employment from December 4, 2013 through the Termination Date, and during
this time, she will use her best efforts to assist in transitioning her ongoing
projects as directed by the Company’s Chief Executive Officer. Effective as of
the Termination Date, Executive shall no longer be employed by the Company or
any of its direct or indirect subsidiaries. Effective as of the Termination
Date, Executive hereby resigns from all position she now holds or then holds
with any direct or indirect subsidiary of the Company. Whether or not Executive
timely revokes this Agreement (as described in Section 20(6) below), on the
Termination Date, she will receive payment for all accrued but unpaid salary and
accrued but unused vacation pay owed to her through the Termination Date.

2. Benefits. Executive’s regular coverage under the Company’s group medical
insurance benefits will end on the last day of the month in which her employment
ends. Regardless of signing this Agreement, Executive may elect to continue
receiving group medical insurance coverage by timely electing continuation
coverage under the federal “COBRA” law, 29 U.S.C. § 1161 et seq., and any state
law equivalent, including Cal-COBRA. All premium costs shall be paid by
Executive on a monthly basis for as long as, and to the extent that, Executive
remains eligible for this continuation coverage. Executive should consult the
materials to be provided by the Company for details regarding electing
continuation benefits. All other employee benefits will end on the Termination
Date. Executive confirms that she has no rights to receive any payments under
the Oclaro Variable Pay Program (the “VPP”) for performance after June 30, 2013.



--------------------------------------------------------------------------------

3. Stock Options. Vesting of Executive’s stock options and all other
compensatory equity awards (if any) will end on the Termination Date pursuant to
the Company’s 2004 Stock Plan (the “Plan”). Regardless of signing this
Agreement, pursuant to the Plan, Executive will have up to ninety (90) days
after the Termination Date to exercise any vested stock options Executive may
have (as provided for by the Plan). If Executive does not timely exercise her
vested options, and properly follow the required procedures, Executive’s vested
options will expire and cannot be reinstated. Executive should consult her Stock
Option Agreement regarding her obligations to exercise her vested options. All
of the terms, conditions and limitations of the Stock Option Agreement will
remain in full force and effect. All unvested stock rights will be cancelled on
the Termination Date.

4. Severance. Provided that Executive signs this Agreement by the Termination
Date, and provided she does not revoke this release contained in this Agreement
(as described in Section 20 below), the Company will provide Executive with the
severance benefits described in Attachment “A,” with any cash severance payments
beginning on the first regularly scheduled payroll paydate after the later of
(i) the Termination Date or (ii) seven (7) days after Executive signs this
Agreement (the “Payment Date”). If Executive does not sign this Agreement or
signs and revokes this Agreement within such seven (7) day time period, she will
have no right to receive any post-termination severance pay or benefits from the
Company or any of its affiliates. By signing and returning this Agreement,
Executive will be entering into a binding agreement with the Company and will be
agreeing to the terms and conditions set forth in this Agreement, including
without limitation, the release of claims set forth in Section 5 below.

5. Release and 1542 General Release. In consideration for the Company’s
agreement to pay Executive the severance benefits pursuant to Section 4 above,
Executive hereby fully, forever, irrevocably and unconditionally releases and
discharges the Company, its officers, directors, stockholders, corporate
affiliates, subsidiaries, parent companies, agents and employees (each in their
individual and corporate capacities) (hereinafter the “Released Parties”) from
any and all claims, charges, complaints, demands, causes of action, liabilities,
and expenses (including attorneys’ fees and costs), of every kind and nature
that Executive ever had or now may have against the Released Parties, including,
but not limited to, any arising out of her employment with and/or separation
from the Company, including, but not limited to, all employment discrimination
claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Rehabilitation
Act of 1973, 29 U.S.C. § 701 et seq., the California Fair Employment and Housing
Act, Cal. Gov’t Code § 12900 et seq., the California Family Rights Act, Cal.
Gov’t Code § 12945.2 and § 19702.3, the California Equal Pay Law, Cal. Labor
Code § 1197.5 et seq., the California Unruh Civil Rights Act, Cal. Civil Code §
51 et seq. and the California Family and Medical Leave Law, Cal. Labor Code §§
233, 7291.16 and 7291.2, all as amended, and all claims arising out of the Fair
Credit Reporting Act, 15 U.S.C. § 1681 et seq. and the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all as amended,
and all common law claims including, but not limited to, actions in tort,
defamation and breach of contract, all claims to any non-vested ownership
interest in the Company, contractual or otherwise, including, but not limited
to, claims to stock or stock options, and any claim or damage arising out of her
employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents her from filing, cooperating with, or participating in
any proceeding before the EEOC or a state Fair Employment Practices Agency
(except that Executive acknowledges that she may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding).

 

2



--------------------------------------------------------------------------------

Executive understands and agrees that the claims released in this Section 5
include not only claims presently known to her, but also include all unknown or
unanticipated claims, rights, demands, actions, obligations, liabilities, and
causes of action of every kind and character that would otherwise come within
the scope of the released claims as described in this Section 5. Executive
understands that she may hereafter discover facts different from what she now
believes to be true, which if known, could have materially affected this
Agreement, but she nevertheless waives any claims or rights based on different
or additional facts. Executive knowingly and voluntarily waives any and all
rights or benefits that she may now have, or in the future may have, under the
terms of Section 1542 of the Civil Code of the State of California and under any
similar statute of any other state. Section 1542 of the Civil Code of the State
of California provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OF OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Notwithstanding the foregoing, to the extent Executive is entitled to
indemnification under that certain Indemnification Agreement dated January 25,
2008 by and between Company and Executive, the releases and waivers set forth in
this Agreement do not excuse and shall not apply to Company’s obligations
benefiting Executive to which Executive might otherwise be entitled to under
such Indemnification Agreement.

6. Confidential Information.

(a) Company Information. Executive acknowledges that during her employment with
Company she received Confidential Information and Third Party Information as
those terms are defined below. Executive represents that at all times during the
term of her employment she held in strictest confidence, and did not use, except
for the benefit of the Company as authorized by the Board of Directors of the
Company, any Confidential Information of the Company. Executive agrees that she
will continue to keep confidential and not to use for the benefit of any person
or entity all non-public information about the Company or third parties that she
acquired during the course of her employment with the Company, including without
limitation any Confidential Information or Third Party Information. Executive
acknowledges that “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers (including, but not limited to, customers of the Company on whom
Executive called or with whom Executive became acquainted during the term of her
employment), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed to Executive by the
Company either directly or indirectly in writing, orally or by drawings or
observation of parts or equipment. Executive further acknowledges that
Confidential Information does not include any of the foregoing items, which have
become publicly known and made generally available through no wrongful act of
Executive or of others who were under confidentiality obligations as to the item
or items involved or improvements or new versions thereof.

 

3



--------------------------------------------------------------------------------

(b) Third Party Information. Executive acknowledges that the Company has
received from third parties their confidential or proprietary information
subject to a duty on the part of the Company to maintain the confidentiality of
such information (“Third Party Information”). Executive represents that she has
held all such confidential or proprietary information in the strictest
confidence and agrees not to disclose any Third Party Information to any person,
firm or corporation or to use it.

(c) Obligation of Confidentiality. Nothing in this Agreement is intended to
waive or release Executive from any and all obligations to Company under any
confidentiality, proprietary information or non-disclosure agreement, or any
obligation created by statutory or common law to protect any intellectual
property or proprietary information of Company.

7. Intellectual Property.

(a) Intellectual Property Retained and Licensed. Executive represents that prior
to her employment with Company, she did not own and did not have an interest in
any inventions, original works of authorship, developments, improvements, or
trade secrets which relate to the business of the Company, products or research
and development. Notwithstanding the foregoing, if during the course of her
employment with the Company, she incorporated into a Company product, process or
machine any invention, original work of authorship, development, improvement, or
trade secret which were made by her prior to her employment with the Company
(collectively referred to as “Prior Intellectual Property”) in which she owns or
has an interest in, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use and sell such Prior Intellectual Property as part of or in
connection with such product, process or machine.

(b) Assignment of Intellectual Property. Executive hereby assigns to the
Company, or its designee, all her rights, title, and interest in and to any and
all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, trademarks or trade secrets, whether
or not patentable or registrable under copyright or similar laws, which she may
have solely or jointly conceived or developed or reduced to practice, or caused
to be conceived or developed or reduced to practice, during the period of time
she was employed by the Company (collectively referred to as “Intellectual
Property”). Executive acknowledges that all original works of authorship which
were made by her (solely or jointly with others) within the scope of and during
the period of her employment with the Company and which are protectable by
copyright are “works made for hire”, as that term is defined in the United
States Copyright Act. Executive understands and agrees that the decision whether
or not to commercialize or market any invention developed by her (solely or
jointly with others) is within the sole discretion of the Company and for the
sole benefit of the Company and that no royalty will be due to her as a result
of the efforts to commercialize or market any such invention by the Company.

 

4



--------------------------------------------------------------------------------

(c) Exception to Assignments. Executive acknowledges that the provisions of this
Agreement requiring assignment of Intellectual Property to the Company do not
apply to any invention which qualifies fully under the provisions of California
Labor Code Section 2870. Executive represents that she is not aware of any
inventions that she believes meet the criteria in California Labor Code Section
2870.

8. Solicitation.

(a) As a result of Executive’s access to and knowledge of Company’s Confidential
Information, pursuant to Section 3.2 of the ESRA and as a condition to receipt
of the severance benefits provided for in Section 4 above, Executive agrees that
for a period of twelve (12) months immediately following the Termination Date,
she will not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees to leave their employment, or take away such
employees, or attempt to solicit, induce recruit, encourage or take away
employees of the Company, for herself or for any other person or entity.

(b) As a result of Executive’s access to and knowledge of Company’s Confidential
Information, pursuant to Section 3.2 of the ESRA and as a condition to receipt
of the severance benefits provided for in Section 4 above, Executive also agrees
that for a period of six (6) months immediately following the Termination Date,
she will not either directly or indirectly solicit or cause to be solicited any
customers of Company for any purpose to the extent permitted by law.

9. Return of Company Property. Executive hereby confirms that she has returned
to the Company in good working order all keys, files, records (and copies
thereof), equipment (including, but not limited to, computer hardware, software
and printers, wireless handheld devices, cellular phones and pagers), access or
credit cards, Company identification, Company vehicles and any other
Company-owned property in her possession or control, has left intact all
electronic Company documents, including, but not limited to, those that she
developed or helped to develop during her employment, and has retained no copies
(either paper or electronically stored or created) of any Confidential
Information or Third Party Information in her possession, control or in a manner
that would be retrievable by her following her separation from employment.
Executive further confirms that she has cancelled all accounts for her benefit,
if any, in the Company’s name, including, but not limited to, credit cards,
telephone charge cards, cellular phone and/or pager accounts and computer
accounts.

10. Business Expenses and Compensation. Executive acknowledges that she has been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of her employment and that no other reimbursements are owed to
her. Executive further acknowledges that she has received payment in full for
all services rendered in conjunction with her employment by the Company through
the date of this Agreement, except for any accrued but unpaid salary and accrued
but unused vacation owed to her on her Termination Date. Executive agrees that
except for such accrued but unpaid amounts, and except for the severance
benefits to be provided under Section 4, she has been paid all earned and
accrued wages and compensation.

 

5



--------------------------------------------------------------------------------

11. Tax Reporting; Disclaimer of Tax Advice. Executive acknowledges and agrees
that Company, and its respective agents, representatives, employees and
attorneys, have made no representations to her regarding the tax consequences of
any amounts received pursuant to this Agreement. Executive acknowledges and
agrees that she is solely and individually responsible for her own tax
reporting, payments and liabilities and if the tax characterization with regard
to any amounts received pursuant to this Agreement is challenged by any
governmental taxing authority, she shall indemnify, hold harmless and defend
Company, and any attorney, agent or employee thereof, from any and all claim,
tax liability, related interest or penalties, costs and expenses, including
attorneys’ fees, caused by or which may be levied upon the Company as a result
of the payment of any amounts paid by the Company under this Agreement. The
Parties further agree that the terms of this Agreement are not contingent upon
any particular tax characterization of the payment described in this Agreement.
Executive agrees that neither the Company (or any agent, representative,
employee or attorney thereof) has any duty to defend against any tax claim, levy
or assessment, whether or not such tax claim, levy or assessment is based on
existing tax law and regulations or as such laws or regulations may in the
future be amended, or interpreted by the taxing authorities.

12. Non-Disparagement. Executive understands and agrees that she shall not make
any false, disparaging or derogatory statements to any media outlet, industry
group, financial institution or current or former employee, consultant, client,
customer of the Company or other person or entity regarding the Company or any
of its directors, officers, employees, agents or representatives or about the
Company’s business affairs and financial condition.

13. Amendment. This Agreement shall be binding upon the Parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the Parties hereto.
This Agreement is binding upon and shall inure to the benefit of the Parties and
their respective agents, assigns, heirs, executors, successors and
administrators.

14. Waiver of Rights. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

15. Validity. Should any provision of this Agreement be declared or be
determined to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal or invalid part,
term or provision shall be deemed not to be a part of this Agreement.

16. Confidentiality. Executive understands and agrees that as a condition for
payment to her of the severance benefits described in Section 4 above, the terms
and contents of this Agreement, and the contents of the negotiations and
discussions resulting in this Agreement, shall be maintained as confidential by
Executive, her spouse, her attorney and her accountant, and shall not be
disclosed except to the extent required by law or as otherwise agreed to in
writing by the Company.

 

6



--------------------------------------------------------------------------------

17. Nature of Agreement. Executive understands and agrees that this Agreement is
a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

18. Voluntary Assent. Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause Executive to sign this Agreement, and that you fully understand the
meaning and intent of this Agreement. Executive further states and represents
that she has carefully read this Agreement, including Attachment “A”,
understands the contents herein, freely and voluntarily assents to all of the
terms and conditions hereof, and signs her name of her own free act.

19. Cooperation. The Parties hereto agree, without further consideration, to
execute and perform such other documents and acts as are reasonably required in
order to facilitate the terms of this Agreement, and the intent thereof, and to
cooperate in good faith in order to effectuate the provisions of this Agreement,
including without limitation, the protection or assignment of intellectual
property rights described in Section 7 above.

20. Older Workers Benefits Protection Act Disclosure and Waiver. Executive is
over the age of forty (40) years, and in accordance with the Age Discrimination
in Employment Act and Older Workers’ Benefit Protection Act (collectively, the
“Act”), she acknowledges that:

(1) She has been advised in writing to consult with an attorney prior to
executing this Agreement, and has had the opportunity to do so;

(2) She is aware of certain rights to make claims for age discrimination to
which she may be entitled under the Act, and understands that by signing this
Agreement she is giving up any rights to assert or sue for such claims;

(3) In exchange for executing this Agreement and the release it contains, she
will receive the severance benefits described in Section 4 to which she would
otherwise not be entitled;

(4) By signing this Agreement, she will not waive rights or claims under the Act
which may arise after the execution of this Agreement;

(5) She has been given a period of at least twenty-one (21) days to consider
this Agreement, and understands that if she revokes this Agreement (as described
below), she will not receive the severance benefits described in Section 4
above. If Executive is signing this Agreement after less than twenty-one
(21) days review, she acknowledges that she is doing so voluntarily and
expressly waiving her right to take twenty-one (21) days to review it; and

(6) Executive further acknowledges that she will have a period of seven (7) days
from the date of execution in which to revoke this Agreement by written notice
to Patrick Melone, Director Human Resources of Company. In the event Executive
does not exercise her right to revoke this Agreement, the release and waivers
given above shall become effective on the date immediately following the seven
(7) day revocation period described above. If Executive exercises her right to
revoke this Agreement, Company shall have no obligations to pay the severance
benefits described in Section 4 of this Agreement.

 

7



--------------------------------------------------------------------------------

21. Applicable Law. This Agreement shall be interpreted and construed by the
laws of the State of California, without regard to conflict of laws provisions.

22. Notification of New Employer. Executive hereby grants consent to
notification by the Company to any new employer of Executive about her rights
and obligations under this Agreement.

23. Attorneys Fees. In the event of any dispute concerning this Agreement, the
prevailing Party will be entitled to recover its attorneys’ fees and costs, in
addition to any other relief to which such Party may be entitled.

24. Entire Agreement. This Agreement, including Attachment “A”, contains and
constitutes the entire understanding and agreement between the Parties hereto
with respect to Executive’s severance benefits and the settlement of claims
against the Company and cancels all previous oral and written negotiations,
agreements and commitments in connection therewith.

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

“COMPANY”       “EXECUTIVE” Oclaro, Inc., a Delaware corporation       By:  

/s/ GREG DOUGHERTY

 

 

 

 

 

/s/ CATHERINE HUNT RUNDLE

Greg Dougherty       Catherine Hunt Rundle Its: Chief Executive Officer      

 

8



--------------------------------------------------------------------------------

ATTACHMENT “A”

DESCRIPTION OF SEVERANCE BENEFITS

In exchange for Executive’s execution of this Agreement, including, but not
limited to, her waiver and release of claims described in Section 5, the Company
hereby agrees to provide Executive with the following severance benefits:

(a) The Company shall pay the Executive the amount of $ 410,300.00 less all
applicable state and federal taxes and withholdings, on the Payment Date (as
defined in Section 4 of this Agreement).

(b) Outplacement – The Company agrees to provide Executive with outplacement
assistance by the Lee Hecht Harrison company for two months under The Search
Launch Program to be started by Executive not earlier than January 1, 2014 and
to be completed not later than March 15, 2014.